SUGARMAN, District Judge.
Interrogatories were propounded to plaintiff by defendant and received by plaintiff’s attorneys on December 19, 1960.
By letter dated February 7, 1961, plaintiff’s attorneys requested that the interrogatories be withdrawn as repetitious.
By letter dated February 9, 1961, defendant’s attorneys withdrew certain of the interrogatories.
By “notice of motion” dated February 27,1961 plaintiff’s attorneys “move * * for an order striking the Interrogatories requested by the defendant herein”.
F.R.Civ.P. 33, 28 U.S.C.A., clearly delineates the proper procedure to be employed by a party seeking to avoid answering interrogatories served upon him.
It is by the service, within 10 days after receipt of the interrogatories, of written objections thereto together with a notice of hearing the objections at the earliest practicable time. It is not by the service more than two months after receipt of the interrogatories of a “notice of motion * * .* for an order striking the interrogatories”.
There is no legal excuse offered for the plaintiff’s failure to make proper or timely objection to the interrogatories.
The motion to strike defendant’s interrogatories is denied.
It is so ordered.